IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           : No. 110 MM 2017
                                        :
                    Respondent          :
                                        :
                                        :
            v.                          :
                                        :
                                        :
AMRO AYMAN ELANSARI,                    :
                                        :
                    Petitioner          :


                                   ORDER



PER CURIAM

      AND NOW, this 31st day of August, 2017, the Application for Nunc Pro Tunc

Relief is DENIED.